










































TENNANT COMPANY
EXECUTIVE NONQUALIFIED
DEFERRED COMPENSATION PLAN
(as restated effective January 1, 2009)




--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1.
PURPOSE AND DESCRIPTION OF PLAN
1


Section 1.1.
Purpose
1


Section 1.2.
Description of Plan
1


ARTICLE 2.
DEFINITIONS, GENDER, AND NUMBER
2


Section 2.1.
Definitions
2


Section 2.2.
Gender and Number
8


ARTICLE 3.
PARTICIPATION
8


Section 3.1.
Who May Participate
8


Section 3.2.
Time and Conditions of Participation
8


Section 3.3.
Termination and Suspension of Participation
8


Section 3.4.
Missing Persons
9


Section 3.5.
Relationship to Other Plans
9


ARTICLE 4.
ESTABLISHMENT OF AND ENTRIES TO ACCOUNTS
10


Section 4.1.
Establishment of Accounts
10


Section 4.2.
Compensation Reduction Contributions
10


Section 4.3.
Discretionary Contributions
14


Section 4.4.
Supplemental Profit Sharing Plan Contributions
14


Section 4.5.
Crediting Rate
15


ARTICLE 5.
VESTING IN ACCOUNTS
16


ARTICLE 6.
DISTRIBUTION OF ACCOUNTS
16


Section 6.1.
Benefit Commencement
16


Section 6.2.
Form of Benefit Payment
16


Section 6.3.
Payment of Accounts on Death
17


ARTICLE 7.
SUPPLEMENTAL PENSION BENEFIT
18


Section 7.1.
Eligibility to Receive Supplemental Pension Benefit
18


Section 7.2.
Amount of Supplemental Pension Benefit
18


Section 7.2.
Distribution of Supplemental Pension Benefit
19


Section 7.4.
Forfeiture for Cause Termination
20


ARTICLE 8.
EXCEPTIONS TO PLAN PAYMENT TERMS
20


Section 8.1.
Small Benefit Amounts
20


Section 8.2.
Delay of Distributions
21


Section 8.3.
Acceleration of Distributions
22


Section 8.4.
When a Payment Is Deemed to Be Made
24


ARTICLE 8.
FUNDING
24


Section 9.1.
Source of Benefits
24


Section 9.2.
No Claim on Specific Assets
24


ARTICLE 9.
ADMINISTRATION AND FINANCES
24


Section 10.1.
Administration
24


Section 10.2.
Powers of Plan Administrator
24


Section 10.3.
Actions of the Plan Administrator
25


Section 10.4.
Delegation
25















--------------------------------------------------------------------------------




Section 10.5.
Reports and Records
25


Section 10.6.
Claims Procedure
25


ARTICLE 10.
AMENDMENTS AND TERMINATION
27


Section 11.1.
Amendments
27


Section 10.2.
Termination
27


ARTICLE 12.
MISCELLANEOUS
28


Section 12.1.
No Guarantee of Employment
28


Section 12.2.
Release
28


Section 12.3.
Notices
28


Section 12.4.
Nonalienation
28


Section 12.5.
Withholding
28


Section 12.6.
Captions
28


Section 12.7.
Binding Agreement
28


Section 12.8.
Invalidity of Certain Provisions
28


Section 12.9.
No Other Agreements
29


Section 12.10.
Incapacity
29


Section 12.11.
Counterparts
29


Section 12.12.
Participating Affiliates
29


Section 12.13.
Applicable Law
29


Section 12.14.
Electronic Media
29


Section 12.15.
USERRA Compliance
29


EXHIBIT A
 
31











--------------------------------------------------------------------------------




TENNANT COMPANY
EXECUTIVE NONQUALIFIED
DEFERRED COMPENSATION PLAN
(as restated effective January 1, 2009)




The Tennant Company (the “Company”) previously adopted two nonqualified deferred
compensation plans for the benefit of certain of the Company's executive
employees. These plans are the Tennant Company Deferred Compensation Plan (the
“Deferred Compensation Plan”) and the Tennant Company Excess Benefit Plan (the
“Excess Benefit Plan”). The Company merged the Excess Benefit Plan into the
Deferred Compensation Plan and restated the Deferred Compensation Plan,
effective January 1, 2003. As part of that restatement, the Deferred
Compensation Plan was renamed the Tennant Company Executive Nonqualified
Deferred Compensation Plan (the “Plan”).


Since the Plan became effective, it has been amended to include the Company's
outside Directors as individuals eligible to participate. In addition, changes
have been made to the law pursuant to Section 409A that affect nonqualified
deferred compensation plans. Finally, the Company made some changes in the
design and operation of the Plan, including the addition of a Deferred Stock
Unit feature. The Company restated the Plan, effective January 1, 2005, to
reflect these changes. In the case of the changes required by Section 409A, the
restatement reflected the Proposed Treasury Regulations issued under Section
409A.


The Company hereby again amends and restates the Plan, as set forth herein,
effective January 1, 2009, to comply with the final regulations issued under
Section 409A. Amounts deferred and vested under the Plan prior to January 1,
2005 (the effective date of Section 409A) are subject to the terms of the Plan,
as in effect prior to January 1, 2005, and are not subject to the terms of the
Plan, as restated effective January 1, 2005, or as restated herein. Such amounts
are “grandfathered” under Section 409A and are therefore not subject to Section
409A.


ARTICLE 1. PURPOSE AND DESCRIPTION OF PLAN


Section 1.1. Purpose. The purpose of the Plan is to provide Eligible Employees
with benefits that supplement those provided under certain of the tax-qualified
plans maintained by the Company. More specifically, the Plan is intended to
permit Eligible Employees to defer a portion of their compensation on a pre-tax
basis, and to provide certain other benefits on a nonqualified plan basis that
are not otherwise provided under the tax-qualified plans.


Section 1.2. Description of Plan. In the case of Participants who are employees,
the Plan is intended to be (and shall be construed and administered as) an
employee benefit pension plan under the provisions of ERISA, which is unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly‑compensated employees, as described in
ERISA Sections 201(2),

1


--------------------------------------------------------------------------------




301(a)(3) and 401(a)(1). The Plan is not intended to be qualified under Code
Section 401(a).
The obligation of the Company to make payments under the Plan constitutes an
unsecured (but legally enforceable) promise of the Company to make such payments
and no person, including any Participant or Beneficiary, shall have any lien,
prior claim or other security interest in any property of the Company as a
result of the Plan.


ARTICLE 2. DEFINITIONS, GENDER, AND NUMBER


Section 2.1. Definitions. Whenever used in the Plan, the following words and
phrases have the meanings set forth below unless the context plainly requires a
different meaning, and when a defined meaning is intended, the term is
capitalized.
    
(1)
“Account” means the device used to measure and determine the amount of deferred
compensation to be paid to a Participant or Beneficiary under the Plan, other
than pursuant to Article 7. An employee Participant shall have the opportunity
to maintain two Accounts under the Plan, Account A, and Account B. A Director
Participant shall have only one Account under the Plan, Account A.



(2)
“Affiliate” means the Company and any entity with which the Company would be
considered a single employer under Code Section 414(b) (employees of controlled
group of corporations) and Code Section 414(c) (employees of partnerships,
proprietorships, etc., under common control).



(3)
“Base Compensation,” of a Participant for any Plan Year, means the total annual
base salary paid by all Affiliates to such individual during such Plan Year for
his or her employment with the Affiliate, including any amount that would be
included in the definition of Base Compensation but for the individual's
election to defer some of his or her compensation pursuant to the Plan or any
other deferred compensation plan established by an Affiliate; but excluding any
other remuneration paid by an Affiliate, such as overtime, severance pay,
Incentive Compensation, stock options, distributions of compensation previously
deferred, restricted stock, allowances for expenses (including moving expenses,
travel expenses and automobile allowances), fringe benefits whether payable in
cash or in a form other than cash, and disability pay. In the case of an
individual who is a participant in a plan sponsored by an Affiliate that is
described in Code Section 401(k), 125 or 132(f), the term Base Compensation
shall include any amount that would be included in the definition of Base
Compensation but for the individual's election to reduce his or her Base
Compensation and have the amount of the reduction contributed to or used to
purchase benefits under such plan.



(4)
“Beneficiary” or “Beneficiaries” means the persons or trusts designated by a
Participant in writing pursuant to Section 6.3(b) as being entitled to receive
the Participant's Accounts, or the benefit described in Section 7.3(b)(ii), by


2


--------------------------------------------------------------------------------




reason of the death of the Participant, or, in the absence of such designation,
the persons specified in 6.3(c).


(5)
“Board” means the Board of Directors of the Company as constituted at the
relevant time.



(6)
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute. References to a Code section shall be deemed to be to
that section or to any successor to that section.



(7)
“Committee” means the Company's Retirement Committee, or any successor committee
appointed by the Board to perform substantially similar functions.



(8)
“Company” means the Tennant Company, a Minnesota corporation, and its successors
and assigns, by merger, purchase or otherwise.



(9)
“Compensation,” of an employee Participant for an period, means the
Participant's Base Compensation, STIP Compensation, and LTIP Compensation for
that period. “Compensation,” of a Director Participant for any period, means the
annual retainer and meeting fees earned by the Director for that period for his
or her services as a member of the Company's Board.



(10)
“Compensation Reduction Contribution” means a contribution to the Plan made by a
Participant pursuant to a Deferral Election Agreement that the Participant
enters into with the Company. Compensation Reduction Contributions shall be made
according to the terms of the Plan set forth in Section 4.2.



(11)
“Deferred Compensation Plan” means the Tennant Company Deferred Compensation
Plan, as in effect prior to January 1, 2003.



(12)
“Deferral Election Agreement” means the agreement described in Section 4.2 in
which the Participant designates the amount of his or her Compensation that he
or she wishes to contribute to the Plan, the proportion in which such
contribution is to be allocated between his or her Account A and Account B under
the Plan, and acknowledges and agrees to the terms of the Plan.



(13)
“Deferred Stock Unit” means a unit of interest under the Plan entitling a
Participant to receive a share of Stock at a future date. A Deferred Stock Unit
is not a present interest in Stock; rather it is a right to receive a payment
under the Plan in the future in the form of Stock. Accordingly, a Participant
has no rights as a shareholder of the Company with respect to any Deferred Stock
Unit.



(14)
“Director” means a member of the Company's Board who is not an employee of the
Company.




3


--------------------------------------------------------------------------------




(15)
“Domestic Relations Order” has the same meaning as in Code Section 414(p).



(16)
“Eligible Employee” means any key employee of an Affiliate designated by the
Committee who is a member of a select group of management or highly compensated
employees of the Affiliate, within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1), and any Director.



(17)
“Enrollment Period, ” for a Plan Year, means the period designated by the
Committee during which a Deferral Election Agreement may be entered into with
respect to an Eligible Employee's Compensation for the Plan Year. The beginning
and end of the Enrollment Period for a Plan Year shall be specified by the
Committee from time to time, but unless an exception described in Section 4.2
applies, in no event shall the end of the Enrollment Period be later than the
last day of the Plan Year immediately preceding the Plan Year in which the
services giving rise to the Compensation to be deferred are performed. As
described in Section 4.2, an exception may be made to this requirement for
individuals who first become eligible to participate in the Plan and for
Performance-based Compensation. In addition, other exceptions may be made by the
Company from time to time consistent with the requirements of Section 409A.



(18)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute. References to an ERISA section
shall be deemed to be to that section or to any successor to that section



(19)
“Excess Benefit Plan” means the “Tennant Company Excess Benefit Plan,” as in
effect prior January 1, 2003.



(20)
“Highly-Compensated Employee” has the same meaning as in the Profit Sharing
Plan.



(21)
“Incentive Compensation,” of a Participant, means the Participant's STIP or LTIP
Compensation.



(22)
“LTIP” means the Company's Long-term Incentive Plan, as in effect from time to
time.



(23)
“LTIP Compensation,” of a Participant for a Plan Year, means the compensation
(payable in cash or Stock) under the LTIP in which the Participant vests under
the LTIP during the Plan Year, including any amount that would be included in
the definition of LTIP Compensation but for the individual's election to defer
some of his or her compensation pursuant to the Plan or any other deferred
compensation plan established by an Affiliate. In the case of an individual who
is a participant in a plan sponsored by an Affiliate that is described in Code
Section 401(k), 125 or 132(f), the term LTIP


4


--------------------------------------------------------------------------------




Compensation shall include any amount that would be included in the definition
of LTIP Compensation but for the individual's election to reduce his or her LTIP
Compensation and have the amount of the reduction contributed to or used to
purchase benefits under such plan.


(24)
“Participant” means: (a) an Eligible Employee who has satisfied the requirements
set forth in Section 3.2; and (b) and any other employee of the Company
described in Section 3.1 who has satisfied the requirements set forth in Section
3.2.



(25)
“Pension Plan” means the “Tennant Company Pension Plan,” as in effect from time
to time.



(26)
“Performance-Based Compensation,” of a Participant for a period, means the
Incentive Compensation of the Participant for such period where the amount of,
or entitlement to, the Incentive Compensation is contingent on the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least 12 consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than 90 days after the commencement period of service to
which the criteria relate, provided that the outcome is substantially uncertain
at the time the criteria are established. Performance-based Compensation may
include payment based on performance criteria that are not approved by the Board
or the Committee or by the stockholders of the Company. Performance-based
Compensation does not include any amount or portion of any amount that will be
paid either regardless of performance or based upon a level of performance that
is substantially certain to be met at the time the criteria are established.



(27)
“Plan” means the Tennant Company Executive Nonqualified Deferred Compensation
Plan, as set forth herein, and as may be amended from time to time.



(28)
“Plan Year” means the 12-month period commencing each January 1 and ending the
following December 31.



(29)
“Profit Sharing Plan” means the “Tennant Company Profit Sharing Plan and
Employee Stock Ownership Plan,” as may be amended from time to time.



(30)
“Qualified Plans” means the Profit Sharing Plan and the Pension Plan.



(31)
“Restatement ” means the Plan, as set forth herein.



(32)
“Section 401(a)(17) Limit” means the dollar limit on the amount of compensation
that may be taken into account under the Qualified Plans under Code Section
401(a)(17).




5


--------------------------------------------------------------------------------




(33)
“Section 401(k) Limit” means the limit on pre-tax contributions that may be made
by a Highly-Compensated Employee under a plan described in Code Section 401(k)
as a result of the application of the nondiscrimination tests under Code Section
401(k)(3).



(34)
“Section 401(m) Limit” means the limit on matching contributions that may be
made on behalf of a Highly-Compensated Employee under a plan described in Code
Section 401(m) as a result of the application of the nondiscrimination tests
under Code Section 401(m)(2).



(35)
“Section 402(g) Limit” means the limit on the amount of compensation that may be
deferred by an individual on a pre-tax basis under an arrangement described in
Code Section 401(k).



(36)
“Section 409A” means Code Section 409A.



(37)
“Section 415 Limit” means the limit on accruals for defined benefit plans and
the limit on allocations for defined contribution plans that are imposed by Code
Sections 415(b) and 415(c).



(38)
“Separation from Service” or “Separate from Service,” with respect to a
Participant, means the Participant's separation from service with all
Affiliates, within the meaning of Code Section 409A(a)(2)(A)(i) and the
regulations under such section. Solely for this purpose, a Participant who is an
Eligible Employee will be considered to have a Separation from Service when the
Participant dies, retires, or otherwise has a termination of employment with all
Affiliates. The employment relationship is treated as continuing intact while
the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with an Affiliate under
an applicable statute or by contract. For purposes hereof, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for an
Affiliate. If the period of leave exceeds six months and the individual does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to last for a continuous period of not less than six months,
where such impairment causes the employee to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the Company may substitute a 29-month period of absence for such
six-month period.



Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Affiliate and the

6


--------------------------------------------------------------------------------




Participant reasonably anticipated that no further services will be performed
after a certain date or that the level of bona fide services the Participant
will perform after such date (whether as an employee or independent contractor)
will permanently decrease to no more than 40 percent of the average level of
bona fide services performed (whether as an employee or independent contractor)
over the immediately preceding 36-month period (or the full period of services
if the Participant has been providing services for less than 36 months).


Notwithstanding anything in Section 2.1(2) to the contrary, in determining
whether a Participant has had a Separation from Service with an Affiliate, an
entity's status as an “Affiliate” shall be determined substituting “50 percent”
for “80 percent” each place it appears in Code Section 1563(a)(1),(2), and (3)
and in Treasury Regulation Section 1.414(c)-2.


The Company shall have discretion to determine whether a Participant has
experienced a Separation from Service in connection with an asset sale
transaction entered into by an Affiliate, provided that such determination
conforms to the requirements of Section 409A and the regulations and other
guidance issued under such section, in which case the Company's determination
shall be binding on the Participant.


A Director is considered to have a Separation from Service when he or she ceases
to perform services as a Director and the Company does not then anticipate that
the Director will continue to perform services for any Affiliate.
Notwithstanding the foregoing, if a Participant provides services both as a
Director and an employee, the services provided as a Director are not taken into
account in determining whether the Participant has a Separation from Service as
an employee for purposes of the Plan contributions made with respect to services
performed as an employee, and the services provided as an employee are not taken
into account for purposes of determining whether the Participant has had a
Separation from Service for purposes of Plan contributions made with respect to
services performed as a Director.


(39)
“STIP” means the Company's Short-term Incentive Plan, as in effect from time to
time.



(40)
“STIP Compensation,” of a Participant for a Plan Year, means the compensation
earned by the Participant under the STIP for the Plan Year, including any amount
that would be included in the definition of STIP Compensation but for the
individual's election to defer some of his or her compensation pursuant to the
Plan or any other deferred compensation plan established by an Affiliate. In the
case of an individual who is a participant in a plan sponsored by an Affiliate
that is described in Code Section 401(k), 125 or 132(f), the term STIP
Compensation shall include any amount that would be included in the definition
of STIP Compensation but for the


7


--------------------------------------------------------------------------------




individual's election to reduce his or her STIP Compensation and have the amount
of the reduction contributed to or used to purchase benefits under such plan.


(41)
“Supplemental Pension Benefit” means the benefit described in Article 7 that
supplements the benefit provided under the Pension Plan.



(42)
“Specified Employee” means an employee of an Affiliate who is subject to the
six-month delay rule described in Code Section 409A(2)(B)(i). The Company shall
establish a written policy for identifying Specified Employees in a manner
consistent with Section 409A, which policy may be amended by the Company from
time to time as permitted by Section 409A.



(43)
“Stock” means the common stock, $.375 par value per share (as such par value may
be adjusted from time to time), of the Company.



(44)
“Stock Sub-Account,” of a Participant, means a Sub-Account maintained under an
Account for the benefit of the Participant that is credited with Deferred Stock
Units.



Section 2.2. Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.


ARTICLE 3. PARTICIPATION


Section 3.1. Who May Participate. Participation in the Plan is limited to
Eligible Employees. The Committee shall have sole discretion to determine
whether an employee is an Eligible Employee. In addition, an employee of an
Affiliate who is entitled to receive a benefit under Section 4.4 or Article 7 of
the Plan shall be a Participant with respect to such benefit, provided the
employee is a member of a select group of management or highly compensated
employees of the Affiliate, within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1), as determined by the Committee in its discretion, and
satisfies the requirements set forth in Section 3.2. The Committee may make such
projections or estimates as it deems desirable in applying the eligibility
requirements, and its determination shall be conclusive.


Section 3.2. Time and Conditions of Participation. An individual who satisfies
the eligibility requirements set forth in Section 3.1 shall become a Participant
only upon his or her compliance with such terms and conditions as the Committee
may from time to time establish for the implementation of the Plan, including
but not limited to, any condition the Committee may deem necessary or
appropriate for the Company to meet its obligations under the Plan.


Section 3.3. Termination and Suspension of Participation. Once an individual has
become a Participant in the Plan, participation shall continue until the first
to occur of: (a) payment in full of all benefits to which the Participant or his
or her Beneficiary is

8


--------------------------------------------------------------------------------




entitled under the Plan; or (b) the occurrence of the event specified in Section
3.4, Article 5, or Article 7 that results in loss of benefits. However, if the
Committee determines in its discretion that a Participant is no longer, or no
longer will be, a member of a select group of management or highly compensated
employees of an Affiliate, within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1), or otherwise is no longer, or no longer will be,
eligible to participate in the Plan on an active basis, the Participant shall
cease to be eligible to receive the Company contributions described in Section
4.3 and 4.4 and the benefit accruals described in Article 7 immediately upon
such determination, and shall cease to be eligible to make the Compensation
Reduction Contributions described in Section 4.2 as of the first day of the Plan
Year immediately following such determination.


Section 3.4. Missing Persons. Each Participant and Beneficiary entitled to
receive benefits under the Plan shall be obligated to keep the Company informed
of his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If after having
made reasonable efforts to do so, the Company is unable to locate the
Participant or Beneficiary for purposes of making a distribution, the amount of
the Participant's benefits under the Plan that would otherwise be considered as
nonforfeitable will be forfeited. If the missing Participant or Beneficiary is
located after the date of the forfeiture, the benefits for the Participant or
Beneficiary will not be reinstated. In no event will a Participant's or
Beneficiary's benefits be paid to him or her later than the date otherwise
required by the Plan and Section 409A.


Section 3.5. Relationship to Other Plans. Participation in the Plan shall not
preclude participation of the Participant in any other fringe benefit program or
plan sponsored by an Affiliate for which such Participant would otherwise be
eligible. The terms of such other plan or plans shall govern in determining the
extent to which the Participant's Compensation and Plan benefits are considered
in determining eligibility for, and the amount of, the benefit provided under
such other program or plan.





9


--------------------------------------------------------------------------------




ARTICLE 4. ESTABLISHMENT OF AND ENTRIES TO ACCOUNTS


Section 4.1.    Establishment of Accounts


(a)    Accounts A and B. The Company shall establish two Accounts under the Plan
for each Participant, termed “Account A” and “Account B;” provided, however,
that Director Participants shall have only an Account A.


(i)
Account A. Account A shall consist of: (i) all Compensation Reduction
Contributions made to the Plan that the Participant elects to have allocated to
Account A pursuant to a Deferral Election Agreement, adjusted for gains and
losses thereon pursuant to Section 4.5; and (ii) all contributions made by the
Company to the Plan on behalf of the Participant pursuant to Section 4.3 or 4.4,
adjusted for gains and losses thereon pursuant to Section 4.5.



(ii)
Account B. Account B shall consist of all Compensation Reduction Contributions
made to the Plan that the Participant elects to have allocated to Account B,
adjusted for gains and losses thereon pursuant to Section 4.5.

 
(b)    Stock Sub-Accounts. If a Participant enters into an election pursuant to
Section 4.2 to reduce some or all of the portion of LTIP Compensation otherwise
payable to him or her in Stock and receive such Stock at a later date under the
Plan, then the Stock shall be converted to Deferred Stock Units (as described in
Section 4.2) which shall be credited to a Stock Sub-Account established for the
benefit of the Participant under the Account or Accounts (Account A, Account B
or both) designated by the Participant in his or her Deferral Election
Agreement. The Stock Sub-Account shall consist of the Deferred Stock Units
credited to it from time to time.


Section 4.2. Compensation Reduction Contributions. Each Eligible Employee may
make Compensation Reduction Contributions to the Plan for a Plan Year according
to the rules set forth in this Section 4.2.


An Eligible Employee wishing to make a Compensation Reduction Contribution under
the Plan for a Plan Year shall enter into a Deferral Election Agreement during
the Enrollment Period for the Plan Year. In order to be effective, the Deferral
Election Agreement must be completed and submitted to the Company at the time
and in the manner specified by the Committee, which may be no later than the
last day of the Enrollment Period.



10


--------------------------------------------------------------------------------




For the Plan Year in which an individual first becomes eligible to participate
in the Plan, the Committee may, in its discretion, allow the individual to enter
into a Deferral Election Agreement within 30 days after he or she first becomes
eligible. In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Committee on or before the 30-day period has
elapsed. The Committee will not accept Deferral Election Agreements entered into
after the 30-day period has elapsed. If the eligible individual fails to
complete a Deferral Election Agreement by such time, he or she may enter into a
Deferral Election Agreement during any succeeding Enrollment Period in
accordance with the rules described in the preceding paragraph. For Compensation
that is earned based upon a specified performance period (for example an annual
bonus) where a Deferral Election Agreement is entered into in the first year of
eligibility but after the beginning of the performance period, the Deferral
Election Agreement must apply to Compensation paid for services performed after
the Deferral Election Agreement is entered into. For this purpose, a Deferral
Election Agreement will be deemed to apply to Compensation paid for services
performed after the Deferral Election Agreement is entered into if the Deferral
Election Agreement applies to no more than an amount equal to the total amount
of the Compensation for the performance period multiplied by the ratio of the
number of days remaining in the performance period after the Deferral Election
Agreement is entered into over the total number of days in the performance
period. The term “Plan,” for purposes of this paragraph, means the Plan and any
other plan required to be aggregated with the Plan pursuant to Section 409A and
the regulations and other guidance under such section. Accordingly, if an
Eligible Employee has previously been eligible to participate in a plan required
to be aggregated with the Plan, then the 30-day exception described in this
paragraph shall not apply to him or her.
Deferral Election Agreements for Base Compensation, Incentive Compensation
(other than Performance-Based Compensation), and Director Compensation, must be
completed and submitted to the Company at the time described above that is
ordinarily applicable to Deferral Election Agreements (subject to the exception
for individuals who are newly eligible to participate). Deferral Election
Agreements for Incentive Compensation that is Performance-Based Compensation
must be completed and submitted to the Company no later than six months before
the end of the performance period for the Incentive Compensation; provided,
however, that in order for such an election to be valid the Participant must
perform services continuously from the beginning of the performance period (or
the date the performance criteria are established, if later) through the date
the Deferral Election Agreement is entered into, and provided further, that in
no event may a Deferral Election Agreement be effective to defer Incentive
Compensation after the Incentive Compensation has become reasonably
ascertainable. For purposes hereof, if Incentive Compensation is a specific or
calculable amount, the Incentive Compensation is readily ascertainable if and
when the amount is first substantially certain to be paid. If the Incentive
Compensation is not a specific or calculable amount (for example, the amount may
vary based upon the level of performance) the Incentive Compensation, or any
portion thereof, is readily ascertainable when the amount is both calculable and
substantially certain to be paid. Accordingly, in general, any minimum amount
that is both calculable and substantially certain to be paid will be treated as
readily ascertainable. The Committee shall

11


--------------------------------------------------------------------------------




determine from time to time whether an item of Incentive Compensation is
considered Performance-Based Compensation for these purposes.


The Deferral Election Agreement shall specify the amount of Compensation the
Participant wishes to have deducted from his or her pay and contributed to the
Plan by type and percentage, subject to the following rules:


(a)    Employee Compensation


(i)
Base Compensation. Each employee Participant may elect to make a Compensation
Reduction Contribution under the Plan for a Plan Year in an amount equal to any
whole percentage (up to 25%) of his or her Base Compensation for the Plan Year,
determined on a pay period basis.



(ii)
STIP Compensation. Each employee Participant may elect to make a Compensation
Reduction Contribution under the Plan for a Plan Year in an amount equal to any
whole percentage (up to 100%) of his or her STIP Compensation for the Plan Year.



(iii)
LTIP Compensation. Each employee Participant may elect to make a Compensation
Reduction Contribution under the Plan for a Plan Year in an amount equal to any
whole percentage (up to 100%) of his or her LTIP Compensation for the Plan Year
that is Performance-Based Compensation.



For Plan Years commencing before January 1, 2007, the election to make a
Compensation Reduction Contribution with respect to LTIP Compensation may be
made only with respect to the cash portion of the Participant's LTIP
Compensation. For Plan Years commencing on or after January 1, 2007, a
Participant may make a Compensation Reduction Contribution with respect to the
Stock portion as well as the cash portion of the Participant's LTIP
Compensation. A Participant who wishes to make an election with respect to the
Stock portion of his or her LTIP Compensation for a Plan Year shall specify the
percentage of shares of Stock in which he or she will vest during the Plan Year
that he or she wishes to have contributed to the Plan. Only whole shares may be
contributed and in the event that the election yields a fractional share
contribution, the Company shall round down to the nearest whole share. Shares
that a Participant elects to contribute to the Plan in this manner shall be
converted to Deferred Stock Units on a one to one basis (i.e., one share

12


--------------------------------------------------------------------------------




of Stock shall be converted to one Deferred Stock Unit) as of the date on which
such shares would otherwise have been distributed to the Participant. The
Deferred Stock Units shall be held under the Plan in the Account (Account A or
Account B) designated by the Participant in his or her Deferral Election
Agreement until distributed to him or her pursuant to Article 6.


(b)
Director Compensation



(i)
Annual Retainer. Each Director Participant may elect to make a Compensation
Reduction Contribution under the Plan for a Plan Year in an amount equal to 0%,
50% or 100% of his or her annual retainer for such Plan Year.



(ii)
Meeting Fees. Each Director Participant may elect to make a Compensation
Reduction Contribution under the Plan for a Plan Year in an amount equal to 0%
or 100% of his or her meeting fees for such Plan Year



An employee Participant shall specify in his or her Deferral Election Agreement
the proportions, as a percentage, in which his or her Compensation Reduction
Contributions are to be allocated between his or her Account A and Account B. A
Participant may elect to allocate any percentage (from 0% to 100%) for this
purpose. At the time an employee Participant first elects to allocate a
percentage of his or her Contribution Reduction Contributions to an Account, the
Participant shall, as part of his or her Deferral Election Agreement, elect the
manner of distribution of the Account in accordance with Section 6.2, and with
respect to his or her Account B, the date on which distribution will commence
pursuant to Section 6.1. At the time a Director Participant first enters into a
Deferral Election Agreement under the Plan, the Participant shall, as part of
his or her Deferral Election Agreement, elect the manner of distribution of his
or her Account A in accordance with Section 6.2.


In general, a Deferral Election Agreement shall become irrevocable as of the
last day of the Enrollment Period applicable to it. However, if a Participant
incurs an “unforeseeable emergency,” as defined in Section 8.3.(h), or becomes
entitled to receive a hardship distribution under the Profit Sharing Plan
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3) after the Deferral
Election Agreement otherwise becomes irrevocable, the Deferral Election
Agreement shall be cancelled as of the date on which the Participant is
determined to have incurred the unforeseeable emergency or becomes eligible to
receive the hardship distribution and no further Compensation Reduction
Contributions will be made under it. In addition, if a Participant becomes
“disabled” (as defined below), the Company may, in its discretion, cancel the
Participant's Deferral Election Agreement then in effect, provided that such
cancellation is made no later than end of the Plan Year in which the Participant
becomes disabled, or if later, the 15th day of the third month following the
date on which the Participant becomes disabled, and provided further that the
Company does not allow the Participant a direct or indirect

13


--------------------------------------------------------------------------------




election regarding the cancellation. For purposes of the preceding sentence,
“disability” means any medically determinable physical or mental impairment
resulting in the Participant's inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.


Section 4.3. Discretionary Contributions. The Company may from time to time in
its discretion make contributions to the Plan on behalf of one or more
Participants in addition to those specified in Sections 4.2, above, and 4.4,
below. The Committee shall determine, in its discretion, the Participants, if
any, entitled to such a contribution and the amount of each such contribution. A
contribution on behalf of a Participant pursuant to this Section 4.3 shall be
credited to the Account A of the Participant at the time specified by the
Committee in its discretion.


Section 4.4. Supplemental Profit Sharing Plan Contributions. Each Plan Year the
Account A of each Participant who is also a participant in the Profit Sharing
Plan shall be credited with an amount equal to the amount in (a) less the amount
in (b), below.


(a)
The aggregate Profit Sharing Contributions and Matching Contribution that would
have been allocated to the Participant under the Profit Sharing Plan for the
Plan Year if:



(i)
The amount the Participant elected to contribute under the Profit Sharing Plan
as a 401(k) Contribution had been equal to four percent of his or her Certified
Earnings (as adjusted pursuant to (iii) and (v), below) and had not been reduced
as a result of the application of the 402(g) Limit or 401(k) Limit;



(ii)
The Matching Contribution allocated to the Participant under the Profit Sharing
Plan had not been reduced as a result of the application of the 401(m) Limit;



(iii)
The Participant's Certified Earnings under the Profit Sharing Plan were not
reduced as a result of the application of the 401(a)(17) Limit;



(iv)
The Participant's Annual Additions under the Profit Sharing Plan were not
reduced as a result of the application of the 415 Limit;



(v)
The amount of the Participant's Base Compensation and Incentive Compensation
contributed to the Plan as a Compensation Reduction Contributions (that would
have been included in the Participant's Certified Earnings under the Profit
Sharing Plan but for such contribution to the Plan) were included in Certified
Earnings.




14


--------------------------------------------------------------------------------




(b)
The amount of Profit Sharing Contributions and Matching Contributions actually
allocated to the Participant under the Profit Sharing Plan for such Plan Year.



(c)
For purposes of Section 4.4(a), any amount deferred from Base Compensation or
Incentive Compensation under the Plan (or the Prior Plan or Deferred
Compensation Plan) that are subsequently paid to the Participant shall be
excluded from Certified Earnings at the time of payment. Performance Share
payouts and deferrals of such payouts shall be excluded from Certified Earning
at all times.



A contribution on behalf of a Participant pursuant to this Section 4.4 shall be
credited to the Participant's Account A within 90 days after the close of the
Plan Year for which it is made. For purposes of this Section 4.4, the terms
“Matching Contribution,” “Profit Sharing Contribution,” “401(k) Contribution,”
“Annual Addition,” and “Certified Earnings” shall have the same meaning as in
the Profit Sharing Plan.


Section 4.5. Crediting Rate


(a)    In General. The Committee shall designate the manner in which a
Participant's Accounts are to be credited with gains and losses as described on
Exhibit A hereto, which Exhibit may be amended from time to time in the
Committee's discretion. If the Committee designates specific investment funds to
serve as an index for crediting gains and losses to a Participant's Accounts:
(i) the Participant shall be entitled to designate which such fund or funds
shall be used to measure gains and losses on his or her Accounts in accordance
with rules established by the Committee; (ii) the Participant's Accounts will be
credited with gains and losses as if invested in such fund or funds in
accordance with the Participant's designation and the rules established by the
Committee; and (iii) the Committee may, in its sole discretion, eliminate any
investment fund or funds previously designated by it, substitute a new
investment fund or funds therefore, or add investment fund or funds, at any
time. If the Committee makes any such investment funds available for this
purpose, the Committee shall have no obligation to actually invest any amounts
in any such investment funds.


(b)    Dividend Equivalents Credited to Deferred Stock Units. On each date on
which the Company pays a cash dividend (the “dividend date”), a Participant's
Stock Sub-Account (or Stock Sub-Accounts as the case may be) shall be credited
with an additional number of Deferred Stock Units determined by dividing the
dollar amount that the Corporation would have paid as a dividend if the Deferred
Stock Units held in the Participant's Stock Account as of the record date for
the dividend were actual shares of Stock divided by the Fair Market Value of a
share of Stock on the dividend date. Appropriate adjustments in the Stock
Sub-Account shall be made as equitably required to prevent dilution or
enlargement of the Sub-Account from any Stock dividend, Stock split,
reorganization or other such corporate transaction or event. For purposes hereof

15


--------------------------------------------------------------------------------




“Fair Market Value,” of a share of Stock, has the same meaning as in the Tennant
Company 2007 Stock Incentive Plan.


ARTICLE 5. VESTING IN ACCOUNTSARTICLE 5. VESTING IN ACCOUNTS


A Participant's Accounts under the Plan shall be 100% vested at all times.
Notwithstanding the preceding sentence, if a Participant's employment with any
Affiliate is terminated for Cause, the Participant shall immediately forfeit any
portion of his or her Account attributable to contributions made by the Company
pursuant to Sections 4.3 and 4.4 (adjusted for gains and losses thereon pursuant
to Section 4.5). For purposes of the preceding sentence, the term “Cause” shall
mean: (i) the Participant's gross negligence, fraud, disloyalty, dishonesty or
willful violation of any law or significant policy or staff by-law of an
Affiliate, committed in connection with the position and resulting in a material
adverse effect on an Affiliate; or (ii) the Participant's failure to
substantially perform (for reasons other than disability) the duties reasonably
assigned or appropriate to the position, in a manner reasonably consistent with
the practices in the industry which failure results in a material adverse effect
on an Affiliate; provided, however, that “Cause” will not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Participant has exercised substantial efforts in good faith to perform
the duties reasonably assigned or appropriate to the position.


ARTICLE 6. DISTRIBUTION OF ACCOUNTS


Section 6.1. Benefit Commencement. Distribution of a Participant's Account A
shall commence to the Participant within 90 days following the Participant's
Separation from Service. Distribution of a Participant's Account B shall
commence to the Participant at the date specified in the Deferral Election
Agreement that the Participant enters into at the time the Participant first
allocates a Contribution Reduction Contribution to this Account. This date (the
“specified distribution date”) must be at least two years following the
beginning of the Plan Year in which Compensation Reduction Contributions to
Account B are first made. However, if the Participant terminates employment
prior to the specified distribution date, distribution of the Participant's
Account B shall commence within 90 days following the Participant's Separation
from Service.


Section 6.2. Form of Benefit Payment. A Participant shall elect the manner in
which each of his or her Accounts is to be distributed from the available
distribution options set forth below:


(a)
a lump sum; or



(b)
substantially equal quarterly installments over a period of years elected by the
Participant (not exceeding ten), with the Participant's Account balance credited
with gains and losses (and dividend equivalents, as the case may be) pursuant to
Section 4.5 during the payment period.



    

16


--------------------------------------------------------------------------------




The election shall be made with respect to each Account at the time the
Participant first allocates his or her Compensation Reduction Contributions to
the Account. Notwithstanding the foregoing, for contributions made pursuant to
Section 4.3 and 4.4, if the Participant has not yet elected the form of
distribution of his or her Account A prior to the Plan Year that he or she
performs the services for the Company giving rise to the contribution,
distribution shall be in the form of a lump sum.


Distributions from Stock Sub-Accounts shall be made in the form of Stock, with
each Stock Unit converted to a share of Stock at the time of distribution;
provided, however, that the Company may, in its discretion, withhold such number
of whole or partial shares of Stock from any such distribution as it, in its
discretion, deems necessary or desirable to satisfy any applicable withholding
requirements pursuant to Section 12.5. All other distributions from the Plan
shall be made in the form of cash.


Section 6.3. Payment of Accounts on Death


(a)    Lump Sum Payment on Death. In the event a Participant dies before his or
her entire Account has been distributed, the Account (or the balance of the
Account if distributions have commenced) shall be paid to the Beneficiary in the
form of a lump sum within 90 days following the Participant's death.


(b)    Designation by Participant. Each Participant has the right to designate
primary and contingent Beneficiaries for death benefits payable under the Plan.
Such Beneficiaries may be individuals or trusts for the benefit of individuals.
A Beneficiary designation by a Participant shall be in writing on a form
acceptable to the Committee and shall only be effective upon delivery to the
Company. A Beneficiary designation may be revoked by a Participant at any time
by delivering to the Company either written notice of revocation or a new
Beneficiary designation form. The Beneficiary designation form last delivered to
the Company prior to the death of a Participant shall control.


(c)     Failure to Designate Beneficiary. In the event there is no Beneficiary
designation on file with the Company at the Participant's death, or if all
Beneficiaries designated by a Participant have predeceased the Participant, the
Beneficiary shall be the beneficiary designated by the Participant under the
Company's group life insurance program. If a Beneficiary has not been designated
under the Company's group life insurance program, the Beneficiary shall be the
Participant's spouse, and if there is no spouse, the Beneficiary shall be the
Participant's estate.



17


--------------------------------------------------------------------------------




ARTICLE 7. SUPPLEMENTAL PENSION BENEFIT


Section 7.1. Eligibility to Receive Supplemental Pension Benefit An employee
described in this Section 7.1 who is eligible to receive a benefit under the
Pension Plan shall be eligible to receive the Supplemental Pension Benefit
described in Section 7.2 in addition to any other benefit he or she is eligible
to receive under the Plan. In order to be eligible to receive the Supplemental
Pension Benefit, the employee must satisfy the requirements set forth in
Sections 3.1 and 3.2 and his or her benefit under the Pension Plan must be
limited: (a) by operation of Section 6.11 of the Pension Plan due to the Section
415 Limit; (b) because of the dollar limit on Certified Earnings described in
Section 2.7(f) of the Pension Plan as a result of application of the Section
401(a)(17) Limit; or (c) because amounts contributed under the Plan or under the
Deferred Compensation Plan as a Compensation Reduction Contribution which
otherwise would have been included in Certified Earnings (but for the election
to defer such amounts under the Plan or Deferred Compensation Plan) are excluded
from Certified Earnings. In additional, a member of Operating Management who is
not described in the previous sentence but who is eligible to defer part or all
of a salary increase for a year beginning on or after January 1, 1993, is also
eligible for a benefit under this Article 7 if such individual satisfies the
requirements of Sections 3.1 and 3.2, except that paragraphs (i), (ii), (iii)
and (iv) of Section 7.2(a) shall not apply to such person.


Section 7.2. Amount of Supplemental Pension BenefitSection . The Supplemental
Pension Benefit shall be an amount equal to the amount in (a) less the amount in
(b), below, expressed, in the case of the portion of the Participant's
Supplemental Pension Benefit described in Sections 7.3(a) and 7.3(b)(i), as a
monthly benefit to the Participant (or to the Participant's surviving spouse,
contingent annuitant or beneficiary, as the case may be, under the Pension Plan)
payable at the same time and in the same form as under the Pension Plan; and, in
the case of the portion of the Participant's Supplemental Pension Benefit
described in Section 7.3(b)(ii), in the form elected by the Participant pursuant
to Section 7.3(b)(ii) (or otherwise payable pursuant to such section) commencing
on the Participant's Separation from Service.


(a)
The amount which would have been payable under the Pension Plan if:



(i)
The limitations imposed by Section 6.11 of the Pension Plan were not applicable;



(ii)
The dollar limit in Section 2.7(f) of the Pension Plan was not applicable;



(iii)
STIP Compensation were not excluded from Certified Earnings under Section 2.7(a)
of the Pension Plan;



(iv)
Compensation Reduction Contributions to the Plan (or the Deferred Compensation
Plan prior to the Restatement Date) from Base Compensation and STIP
Compensation, but disregarding


18


--------------------------------------------------------------------------------




performance share pay-outs and deferrals of such amounts, were included in
Certified Earnings for the Plan Year in which each such contribution would have
been so included but for the Compensation Reduction Contribution (and are not
included for the Plan Year when paid from the Plan).


(v)
Deferred salary increases were included in Certified Earnings for the Plan Year
in which each such amount would have been paid in the absence of the deferral
(and are not included for the Plan Year in which such deferred amounts are
actually paid).



(b)
The amount actually payable under the Pension Plan.



(c)    For purposes of this Section 7.2: (i) the term ”Certified Earnings” has
the same meaning as in the Pension Plan; and (ii) the portion of the
Supplemental Pension Benefit described in Section 7.3(b)(ii) shall be determined
by determining the amount that would have been payable under the Pension Plan
with respect to such portion, assuming that such portion was paid to the
Participant in the form of a monthly life annuity commencing on the earliest
date permitted under the Pension Plan on or following the Participant's
Separation from Service, and converting that benefit to the form payable under
Section 7.3(b)(ii) commencing on Separation from Service, using the actuarial
equivalence, and if applicable, early commencement reduction factors then
applicable under the Pension Plan.


Section 7.3. Distribution of Supplemental Pension Benefit


(a)    Grandfathered Supplemental Pension Benefit. Any portion of a
Participant's Supplemental Pension Benefit that was accrued and vested prior to
January 1, 2005, shall be grandfathered under Section 409A (and accordingly not
subject to Section 409A). This portion of the Participant's Supplemental Pension
Benefit shall be distributed under the terms of the Plan, as in effect prior to
January 1, 2005 (which requires that distribution be made at the same time and
in the same form as under the Pension Plan), and shall not be subject to the
terms of the Restatement or the terms of the Plan, as restated effective January
1, 2005. Accordingly, this portion shall be distributed to the Participant (or
to the Participant's surviving spouse, contingent annuitant or beneficiary, as
the case may be, under the Pension Plan ) at the same time and in the same form
as under the Pension Plan.


(b)    Non-Grandfathered Benefits. Any portion of a Participant's Supplemental
Pension Benefit that accrues or vests on or after January 1, 2005, shall be
subject to the following rules:


(i)    Transition Rule Supplemental Pension Benefit. If commencement of such
portion is prior to January 1, 2009, distribution shall be made to the
Participant (or to the Participant's surviving spouse, contingent annuitant or
beneficiary, as the case may be, under the Pension Plan) under the Section 409A
transition rule which permits distributions to be made in accordance with the

19


--------------------------------------------------------------------------------




terms of the Plan as in effect prior to January 1, 2005. Accordingly, such
portion shall be distributed pursuant to the same rules as set forth in Section
7.3(a), notwithstanding any contrary provision of the Plan.


(ii)    Distributions that Commence on or After January 1, 2009. If commencement
of such portion is on or after January 1, 2009, distribution shall commence
within 90 days following the Participant's Separation from Service and shall be
made in one of the following forms as elected in writing by the Participant
prior to January 1, 2009 (or such earlier date as may be specified by the
Company, in its discretion) pursuant to the transition rule under Section 409A
which permits Participants to enter into payment elections prior to January 1,
2009, for benefits subject to Section 409A; provided, however, that if the
Participant has Separated from Service prior to January 1, 2009, distribution
shall be made in the form of a lump sum on March 1, 2009:


(A)
a lump sum; or



(B)
substantially equal monthly, quarterly, or annual installments over a period of
years elected by the Participant (not exceeding 15).

  
If the Participant dies prior to receiving the entire portion of his or her
Supplemental Pension Benefit described in this Section 7.3(b)(ii), any amount
not yet distributed to the Participant shall be paid to the Participant's
Beneficiary in a lump sum within 90 days following the Participant's death. The
Participant shall have the right to designate a Beneficiary for this portion
according to the rules set forth in Section 6.3(b) (and the rules set forth in
Section 6.3(c) for failure to designate a Beneficiary shall also apply to this
portion).


Section 7.4. Forfeiture for Cause Termination. Notwithstanding anything in this
Article 7 to the contrary, if a Participant's employment with any Affiliate is
terminated for “Cause,” as defined in Article 5, no benefit will be payable to,
or with respect to, the Participant under this Article 7.


ARTICLE 8. EXCEPTIONS TO PLAN PAYMENT TERMS


Notwithstanding anything in the Plan or a Participant's Deferral Election
Agreement to the contrary, the following terms, if applicable, shall apply to
the payment of Plan benefits other than those described in Section 7.3(b)(i).


Section 8.1. Small Benefit Amounts. If at any time the present value of any
benefit under the Plan that would be considered a “single plan” under Treasury
Regulation Section 1.409A-1(c)(2) together with the present value of any benefit
required to be aggregated with such benefit under Treasury Regulation Section
1.409A-1(c)(2), is less than the dollar limit set forth in Code Section 402(g),
the Company may, in its discretion, distribute such benefit (or benefits) to the
Participant in the form of a lump sum, provided that the payment results in the
liquidation of the entirety of the Participant's interest under the “single
plan, “ including all benefits required to be

20


--------------------------------------------------------------------------------




aggregated as part of the “single plan” under Treasury Regulation Section
1.409A-1(c)(2).


Section 8.2. Delay of Distributions


8.2.1    Specified Employees. If a Participant is a Specified Employee as of the
date of his or her Separation from Service, any distributions that under the
terms of the Plan are to commence to the Participant on his or her Separation
from Service (“separation distributions”) shall commence on the Participant's
“delayed distribution date” (as defined below). In this event, the Company
shall, in its discretion, determine whether the first separation distribution to
the Participant shall include the aggregate amount of any separation
distributions that, but for this Section 8.2.1, would have been paid to the
Participant from the date of his or her Separation from Service until the
delayed distribution date, or whether each separation distribution shall be
delayed for six months. For purposes of this Section 8.2.1, a Specified
Employee's “delayed distribution date” is the first day of the seventh month
following the Participant's Separation from Service, or if earlier, the date of
the Participant's death.


8.2.2    Other Permitted Delays. A payment under the Plan may be delayed by the
Company under any of the following circumstances so long as all payments to
similarly situated Participants are treated on a reasonably consistent basis:


(a)    The Company reasonably anticipates that if such payment were made as
scheduled, the Company's deduction with respect to such payment would not be
permitted under Code Section 162(m), provided that the payment is made either
during the first Plan Year in which the Company reasonably anticipates, or
should reasonably anticipate, that if the payment is made during such year the
deduction of such payment will not be barred by application of Code Section
162(m) or during the period beginning with the date of the Participant's
Separation from Service and ending on the later of the last day of the Company's
fiscal year in which the Participant has a Separation from Service or the 15th
day of the third month following the Separation from Service.


(b)    The Company reasonably anticipates that the making of the payment will
violate Federal securities laws or other applicable law, provided that the
payment is made at the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation.



21


--------------------------------------------------------------------------------




(c)    Upon such other events as determined by the Company and according to such
terms as are consistent with Section 409A or are prescribed by the Commissioner
of Internal Revenue.


Section 8.3. Acceleration of Distributions. The Company may, in its discretion,
distribute all or a portion of a Participant's Accounts or the benefit described
in Section 7.3(b)(ii) at an earlier time and in a different form than specified
in the Plan under the circumstances described below:


(a)    Domestic Relations Order. As may be necessary to fulfill a Domestic
Relations Order. Any payment pursuant to a Domestic Relations Order will be made
according to such conditions, rules and procedures as may be specified from time
to time by the Company in its discretion.


(b)    Conflicts of Interest. To the extent reasonably necessary to avoid the
violation of ethics laws or conflict of interest laws pursuant to Treasury
Regulations Section 1.409A-3(j)(ii).


(c)    FICA. To pay FICA on amounts deferred under the Plan and the income tax
resulting from such payment.


(d)    Failure to Comply with Section 409A. To pay the amount required to be
included in income as a result of the Plan's failure to comply with Section
409A.


(e)    Liquidation of the Plan. If the Company determines, in its discretion,
that it is advisable to liquidate the Plan, or any portion thereof, in
connection with a termination of the Plan pursuant to Section 11.2 as permitted
by Section 409A.


(f)    Satisfaction of Debt. As satisfaction of a debt of the Participant to an
Affiliate, where such debt is incurred in the ordinary course of the service
relationship between the Affiliate and the Participant, the entire amount of the
reduction in any Plan Year does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.


(g)    State, Local or Foreign Taxes. To pay state, local or foreign tax
obligations that may arise with respect to amounts deferred under the Plan and
the income tax resulting from such payment.



22


--------------------------------------------------------------------------------




(h)    Unforeseeable Emergency. In the case of a Participant's Accounts (and not
the benefit described in Section 7.3(b)(ii)), if the Participant has an
unforeseeable emergency. For these purposes an “unforeseeable emergency” is a
severe financial hardship to the Participant, resulting from an illness or
accident of the Participant, the Participant's spouse, the Beneficiary, or the
Participant's dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant's property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example, the imminent foreclosure of or eviction from the Participant's primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the cost of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for funeral expenses of a spouse,
Beneficiary, or a dependent (as defined in Code Section 152, without regard to
Code 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an unforeseeable
emergency. Except as otherwise provided in this Section 8.3(h), the purchase of
a home and the payment of college tuition are not unforeseeable emergencies.
Whether a Participant or Beneficiary is faced with an unforeseeable emergency
permitting a distribution under this Section 8.3(h) is to be determined based on
the relevant facts and circumstances of each case, but, in any case a
distribution on account of an unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant's
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.


Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution). A
determination of the amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available due to
cancellation of the Participant's Deferral Election Agreement pursuant to
Section 4.2 as a result of this paragraph 8.3(h).


    

23


--------------------------------------------------------------------------------




Notwithstanding anything in this Section 8.3 to the contrary, except for a
Participant's election to request a distribution due to an unforeseeable
emergency under Section 8.3(h) (which the Participant, in his or her discretion,
may elect to make or not make), the Company shall not provide the Participant
with discretion or a direct or indirect election regarding whether a payment is
accelerated pursuant to this Section 8.3.


Section 8.4. When a Payment Is Deemed to be Made. Except as otherwise required
by Section 409A, any payment that is due to be distributed as of a particular
date pursuant to the provisions of the Plan, will be deemed to be distributed as
of that date if it is distributed on such date or a later date within the same
calendar year, or, if later, by the 15th day of the third calendar month
following the date, and the Participant is not permitted, directly or
indirectly, to designate the calendar year of payment. For purposes of the
foregoing, if the payment is required to be made during a period of time, the
specified date is treated as the first day of the period of time.


ARTICLE 9. FUNDING


Section 9.1. Source of Benefits. All benefits under the Plan shall be paid when
due by the Company out of its assets. Any amounts set aside by the Company for
payment of benefits under the Plan are the property of the Company.


Section 9.2. No Claim on Specific Assets. No Participant or Beneficiary shall be
deemed to have, by virtue of being a Participant or Beneficiary in the Plan, any
claim on any specific assets of the Company such that the Participant or
Beneficiary would be subject to income taxation on his or her benefits under the
Plan prior to distribution and the rights of Participants and Beneficiaries to
benefits to which they are otherwise entitled under the Plan shall be those of
an unsecured general creditor of the Company.


ARTICLE 10. ADMINISTRATION AND FINANCES


Section 10.1. Administration. The Plan shall be administered by the Committee.
The Company shall bear all administrative costs of the Plan other than those
specifically charged to a Participant or Beneficiary.


Section 10.2. Powers of Committee. In addition to the other powers granted under
the Plan, the Committee shall have all powers necessary to administer the Plan,
including, without limitation, powers:


(a)
to interpret the provisions of the Plan;



(b)
to establish and revise the method of accounting for the Plan and to maintain
the Accounts; and



(c)
to establish rules for the administration of the Plan and to prescribe any forms
required to administer the Plan.



    

24


--------------------------------------------------------------------------------




Section 10.3. Actions of the Committee. The Committee (including any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, to the extent of such delegation) has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Plan, to interpret and construe the terms
of the Plan, and to determine all questions of eligibility and status of
employees, Participants and Beneficiaries under the Plan and their respective
interests. Subject to the claims procedures of Section 10.6, all determinations,
interpretations, rules and decisions of the Committee (including those made or
established by any person or entity to whom the Committee has delegated duties,
responsibilities or authority, if made or established pursuant to such
delegation) are conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.
    
Section 10.4. Delegation. The Committee, or any officer or other employee of the
Company designated by the Committee, shall have the power to delegate specific
duties and responsibilities to officers or other employees of the Company or
other individuals or entities. Any delegation may be rescinded by the Committee
at any time. Each person or entity to whom a duty or responsibility has been
delegated shall be responsible for the exercise of such duty or responsibility
and shall not be responsible for any act or failure to act of any other person
or entity.


Section 10.5. Reports and Records.Section 10.5. Reports and Records The
Committee, and those to whom the Committee has delegated duties under the Plan,
shall keep records of all their proceedings and actions and shall maintain books
of account, records, and other data as shall be necessary for the proper
administration of the Plan and for compliance with applicable law.


Section 10.6. Claims Procedure.Section 10.6. Claims Procedure A Participant is
not required to file a claim in order to receive benefits under the Plan.
However, if the Participant wishes to contest the amount of his or her Plan
benefit or otherwise wishes to contest the application of the Plan's terms to
him or her, the Participant must bring a claim under the Plan according to the
procedures set forth below. Such claim must be brought within one year following
the date on which the Participant is (or would be) first entitled to receive the
contested benefit. Any claim brought after that date will not be considered by
the Plan.


The Company shall notify a Participant in writing within a reasonable period of
time, not to exceed 90 days, following the Plan's receipt of the Participant's
written claim for benefits, of the Participant's eligibility or noneligibility
(i) for benefits under the Plan or, (ii) if the claim is for different or
greater benefits, for the benefits claimed by the Participant. If the Company
determines that a Participant is not eligible for benefits or for the benefits
claimed, the notice shall set forth:
(a)
the specific reasons for the adverse determination,

(b)
a reference to the specific provisions of the Plan on which the determination is
based,


25


--------------------------------------------------------------------------------




(c)
a description of any additional information or material necessary for the
Participant to perfect the claim and an explanation of why it is needed, and

(d)
a description of the Plan's claims review procedure and the time limits
applicable to such procedures, including a statement of the Participant's right
to bring a civil action under ERISA Section 502(a), following an adverse benefit
determination on review.

If the Company determines that there are special circumstances requiring
additional time to make a decision, the Company shall notify the Participant of
the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 90-day period.
The Participant shall have the opportunity to have a full and fair review of the
claim and the adverse benefit determination by the Company by filing a petition
for review with the Company within 60 days after receipt by the Participant of
the notice issued by the Company or within 60 days after the end of the 90 day
period if no notice has been received by the Participant. Said petition shall
state the specific reasons the Participant believes he or she is entitled to
benefits or greater or different benefits and may be accompanied by written
comments, document, records and other information relating to the claim for
benefits. The Participant or the Participant's representative shall be
permitted, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits.
Whether information is “relevant” shall be determined by the Company taking into
account Department of Labor Regulation Section 2560.503-1(m)(8).
If a Participant does not appeal within the Plan's required time period, the
Participant will lose the right to appeal and the Participant will have failed
to exhaust the Plan's internal administrative appeal process, which is generally
a prerequisite to bringing a suit under ERISA.
Within a reasonable period of time, not to exceed 60 days, following receipt by
the Company of said petition, the Company shall review the petition, taking into
account all comments, documents, records and other information submitted by the
Participant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. If the
Company's determination is adverse to the Participant, the Company shall notify
the Participant of its decision in writing, setting forth:
(a)
the specific reasons for the adverse determination,

(b)
a reference to the specific provisions of the Plan on which the determination is
based,

(c)
a statement that the Participant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and


26


--------------------------------------------------------------------------------




(d)
a statement of the Participant's right to bring a civil action under ERISA
Section 502(a).

If the 60-day period is not sufficient, the Company shall notify the Participant
of the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 60-day period.
In the event an appeal of a denial of a claim for benefits is denied, any
lawsuit to challenge the denial of such claim must be brought within one year of
the date the Company has rendered a final decision on the appeal.


In the event of the death of a Participant, the same procedure shall be
applicable to the Participant's Beneficiaries.


ARTICLE 11. AMENDMENTS AND TERMINATION


Section 11.1. Amendments. The Company, by action of the Committee, may amend the
Plan, in whole or in part, at any time and from time to time. The Vice President
of Human Resources may amend the Plan, without approval or authorization of the
Board or the Committee, provided that any such amendment: (a) does not
materially increase the cost of the Plan to the Company; or (b) is required in
order to comply with the law, in which case the Vice President of Human
Resources shall amend the Plan in such manner as he or she deems necessary or
desirable to comply with the law. The Committee shall from time to time specify,
by resolution, the criteria to be used by the Vice President of Human Resources
in determining whether an amendment materially increases the cost of the Plan to
the Company. No amendment may be effective to eliminate or reduce any Account
balance (other than as may result from a change in Plan investments pursuant to
Section 4.5), or the dollar amount of any benefit that has accrued pursuant to
Article 7, determined as of the date of such amendment, of any Participant or of
any Beneficiary then eligible for benefits without such Participant's or
Beneficiary's consent. Any Plan amendment shall be filed with the Plan
documents.


Section 11.2. Termination. The Company reserves the right to terminate the Plan
at any time by action of the Board. Upon termination of the Plan, all
Compensation Reduction Contributions and Company contributions will cease and no
future Compensation Reduction Contributions or Company contributions will be
made, and all benefit accruals under Article 7 will cease. Termination of the
Plan shall not operate to eliminate or reduce any Account balance, or the dollar
amount of any benefit that has accrued pursuant to Article 7, determined as of
the date of such termination, of any Participant or of any Beneficiary then
eligible for benefits, without such Participant's or Beneficiary's consent. If
the Plan is terminated, payments from the Plan shall be made at the time and in
the manner specified in Articles 6 and 7. Notwithstanding the foregoing, the
Board may terminate the Plan and distribute benefits under the Plan in a lump,
in accordance with the provisions of Section 409A permitting acceleration of
payments upon termination.
 

27


--------------------------------------------------------------------------------




ARTICLE 12. MISCELLANEOUS


Section 12.1. No Guarantee of Employment. Neither the adoption and maintenance
of the Plan nor the execution by the Company of a Deferral Election Agreement
with any Participant shall be deemed to be a contract of employment between an
Affiliate and any Participant. Nothing contained herein shall give any
Participant the right to be retained in the employ of an Affiliate or to
interfere with the right of an Affiliate to discharge any Participant at any
time, nor shall it give an Affiliate the right to require any Participant to
remain in its employ or to interfere with the Participant's right to terminate
his or her employment at any time.


Section 12.2. Release. Any payment of benefits to or for the benefit of a
Participant or a Beneficiary that is made in good faith by the Company in
accordance with the Company's interpretation of its obligations hereunder shall
be in full satisfaction of all claims against the Company for benefits under the
Plan to the extent of such payment.


Section 12.3. Notices. Any notice permitted or required under the Plan shall be
in writing and shall be hand-delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to both
the office of the Committee and the office of the General Counsel of the
Company, if to the Company, or to the address last shown on the records of the
Company, if to a Participant or Beneficiary. Any such notice shall be effective
as of the date of hand-delivery or mailing.


Section 12.4. Nonalienation. No benefit payable at any time under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment, or encumbrance of any kind by any Participant or Beneficiary,
except with respect to a Domestic Relations Order pursuant to Section 8.3(a).


Section 12.5. Withholding. The Company may withhold from any payment of benefits
or other compensation payable to a Participant or Beneficiary such amounts as
the Company determines are reasonably necessary to pay any taxes or other
amounts required to be withheld under applicable law.


Section 12.6. Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.


Section 12.7. Binding Agreement. The Plan shall be binding on the parties
hereto, their heirs, executors, administrators, and successors in interest.


Section 12.8. Invalidity of Certain Provisions. If any provision of the Plan is
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of the Plan and the Plan shall be construed and
enforced as if such provision had not been included.


    

28


--------------------------------------------------------------------------------




Section 12.9. No Other Agreements. The terms and conditions set forth herein,
together with the Deferral Election Agreements entered into between the Company
and Participants, constitute the entire understanding of the Company and the
Participants with respect to the matters addressed herein.


Section 12.10. Incapacity. In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant's spouse, parent, brother, sister or other person deemed
by the Committee to have incurred expenses for the care of such Participant,
unless a duly qualified guardian or other legal representative has been
appointed.


Section 12.11. Counterparts. This Plan may be executed in any number of
counterparts, each of which when duly executed by the Company shall be deemed to
be an original, but all of which shall together constitute but one instrument,
which may be evidenced by any counterpart.
    
Section 12.12. Participating Affiliates. Any Affiliate may adopt the Plan with
the permission of the Company and according to such rules as may be established
from time to time by the Company in its discretion, and thereby become a
“participating affiliate” in the Plan.


Section 12.13. Applicable Law. The Plan and all rights hereunder shall be
governed by and construed according to the laws of the State of Minnesota,
except to the extent such laws are preempted by the laws of the United States of
America.


Section 12.14. Electronic Media. Notwithstanding anything in the Plan to the
contrary, but subject to the requirements of ERISA, the Code, or other
applicable law, any action or communication otherwise required to be taken or
made in writing by a Participant or Beneficiary or by the Company or Committee
shall be effective if accomplished by another method or methods required or made
available by the Company or Committee, or their agent, with respect to that
action or communication, including e-mail, telephone response systems, intranet
systems, or the Internet.


Section 12.15. USERRA Compliance. The Participant deferral and payment election
requirements set forth in the Plan are deemed met to the extent a deferral
election or payment election is provided to satisfy the requirements of the
Uniformed Services Employment and Reemployment Rights Act of 1994, as amended.







29


--------------------------------------------------------------------------------














Dated: _______________


TENNANT COMPANY


By___________________________
Its ______________________







30


--------------------------------------------------------------------------------




EXHIBIT AEXHIBIT A




Method of Crediting Gains and Losses to Accounts
(Plan Section 4.5)


    
Until and unless changed by the Committee or the Board pursuant to a resolution:


A Participant's Accounts (other than Stock Sub-Accounts) will be credited with
interest on a monthly basis. The applicable rate of interest for a Plan Year
will be specified by the Executive Compensation Committee of the Board at its
last meeting immediately prior to the commencement of the Plan Year. The rate
will be one (1) percentage point over the U.S. 10-year Treasury bond rate.





31


--------------------------------------------------------------------------------




First Amendment to


TENNANT COMPANY
EXECUTIVE NONQUALIFIED DEFERRED COMPENSATION PLAN
(as restated effective January 1, 2009)




WHEREAS, Tennant Company (the “Company”) previously established the Tennant
Company Executive Nonqualified Deferred Compensation Plan (the “Plan”) for the
benefit of certain executive employees and directors of the Company, which Plan
was most recently amended effective January 1, 2009; and


WHEREAS, the Plan currently permits a Participant to enter into an election
under the Plan to have the shares of Company stock otherwise payable to him or
her under the Company's Long-Term Incentive Plan (LTIP) deferred under the Plan
in the form of deferred stock units; and


WHEREAS, the Plan, at Section 11.1, permits the Vice President of Human
Resources of the Company (the “VPHR”) to amend the Plan without further approval
or authorization if such amendment does not materially increase the cost of the
Plan to the Company; and


WHEREAS, the VPHR has determined that it is in the Company's best interest to
cease the election described above with respect to deferral elections entered
into for Plan years commencing on or after January 1, 2011, such that commencing
with such election, Plan participants shall no longer be permitted to defer the
stock portion of their LTIP payment under the Plan; and the VPHR has also
determined that such Plan change will not materially increase the cost of the
Plan to the Company.


NOW, THEREFORE, RESOLVED, that as of the date set forth below the Plan is hereby
amended as follows:




1.
Section 2.1.23 of the Plan (the definition of LTIP Compensation). The words “or
Stock” shall be deleted from the parenthetical in the second line of Section
2.1.23 so that the section, as amended, shall read:



“LTIP Compensation,” of a Participant for a Plan Year, means the compensation
(payable in cash) under the LTIP in which the Participant vests under the LTIP
during the Plan Year, including any amount that would be included in the
definition of LTIP Compensation but for the individual's election to defer some
of his or her compensation pursuant to the Plan or any other deferred
compensation plan established by an Affiliate. In the case of an individual who
is a participant in a plan sponsored by an Affiliate that is described in Code
Section 401(k), 125 or 132(f), the term LTIP Compensation shall include any
amount that would be included in the definition of LTIP Compensation but for the
individual's election to reduce his or her LTIP Compensation and have the amount
of the reduction contributed to or used to purchase benefits under such plan.
 
    




2.
Section 4.1(b) (Stock Sub-Accounts). The following sentence shall be added at
the end of Section 4.1(b):



Pursuant to Section 4.2(a)(iii), for Plan Years commencing on or after January
1, 2011, Participants may no longer enter into this election.







--------------------------------------------------------------------------------




3.
Section 4.2(a)(iii) (LTIP Compensation). The following sentence shall be added
at the end of the second paragraph of Section 4.2(a)(iii):



For Plan Years commencing on or after January 1, 2011, the election to make a
Compensation Reduction Contribution with respect to LTIP Compensation may be
made only with respect to the cash portion of a Participant's LTIP Compensation.
Accordingly, commencing January 1, 2011, no additional Deferred Stock Units
shall be credited under the Plan.


Dated: December 30, 2010            _______________________________
Vice President, Human Resources
Tennant Company





